COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SALOMON MIRANDA REYES,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00014-CR

Appeal from the

291st District Court

of Dallas County, Texas

(TC#F-06-38530-U) 

MEMORANDUM OPINION

 Appellant waived trial by jury and entered an open plea of guilty before the court to the
offense of aggravated sexual assault of a child under the age of fourteen.  He was convicted, and the
court assessed punishment at imprisonment for life, and a fine of $5,000.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  No pro se brief
has been filed.
	The record reflects that Appellant was admonished of the consequences of his plea pursuant
to Tex. Code Crim. Proc. Ann. art. 26.13, and Appellant made a judicial confession admitting his
guilt.
	The Court of Criminal Appeals directs that we not address the merits of issues raised in
Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).  We may only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that we have reviewed the record and find no reversible error; or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues.  Id.  We have carefully reviewed the record and counsel's brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.
	The judgment is affirmed.

						KENNETH R. CARR, Justice

October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)